   Case: 1:20-cv-00348-MWM Doc #: 1 Filed: 04/30/20 Page: 1 of 19 PAGEID #: 1




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT CINCINNATI


DAVID S. LOWRY, CPA, LTD., an Ohio :           Case No.
limited partnership, individually and :
on behalf of a class of similarly situated :
businesses and individuals
                                           :   CLASS ACTION COMPLAINT FOR
              Plaintiffs                   :   DECLARATORY RELIEF AND
                                           :   DAMAGES
       vs.                                 :
                                           :          (1)   DECLARATORY RELIEF
                                           :
U.S. BANCORP., U.S. BANK, N.A.; :                     (2)   UNJUST ENRICHMENT
THE PNC FINANCIAL SERVICES :
GROUP, INC, PNC BANK N.A.; :
HUNTINGTON BANCSHARES, INC., :                 DEMAND FOR JURY TRIAL
HUNTINGTON NATIONAL BANK; :
FIRST FINANCIAL BANCORP., FIRST :
FINANCIAL BANK; FIFTH THIRD :
BANCORP, FIFTH THIRD BANK; :
THE NORTH SIDE BANK & TRUST :
COMPANY; and; DOE LENDERS 1 to :
4,975, inclusive                           :
                                           :
              Defendants                   :

       Plaintiff David S. Lowry, CPA, LTD, brings this class action complaint on
behalf of itself and those similarly situated (hereinafter “Plaintiffs”) against
Defendants U.S. Bancorp, U.S. Bank N.A.; The PNC Financial Services Group, Inc.,

PNC Bank N.A.; Huntington Bancshares, Inc., Huntington National Bank; First
Financial Bancorp., First Financial Bank; Fifth Third Bancorp, Fifth Third Bank; The
North Side Bank & Trust Company and DOE LENDERS 1 to 4,975, inclusive

(hereinafter “Defendants”) to stop Defendants’ unlawful conduct and to obtain
monies owed as a result of Defendants’ conduct. For their class action complaint,
Plaintiffs allege as follows based upon their personal knowledge and upon
information and belief, including investigation conducted by their attorneys.



                                       Page 1 of 19
    Case: 1:20-cv-00348-MWM Doc #: 1 Filed: 04/30/20 Page: 2 of 19 PAGEID #: 2




                                        PARTIES
       1.     Plaintiff David S. Lowry, CPA, LTD. (“Lowry”) is an Ohio limited
partnership authorized to do business and doing business in the State of Ohio, with

its place of business located at 9420 Towne Square Avenue, Suite 22, Blue Ash,
Hamilton County, Ohio 45242.        Lowry has been a licensed CPA in Ohio since

approximately 1982 and Florida since approximately 2013.
       2.     At all relevant times, Defendant U.S. Bancorp is a Delaware corporation
and the parent company of U.S. Bank., N.A. U.S. Bancorp is an American bank

holding company that provides banking, investment, mortgage, trust and payment
services to individuals, businesses, governmental entities, and other financial
institutions. U.S. Bancorp is headquartered in Minneapolis, Minnesota. Through its

subsidiaries, U.S. Bancorp conducts substantial business in this District.
       3.     At all relevant times, Defendant U.S. Bank N.A. (“US Bank”) operates
more than 3,000 banking offices and nearly 5,000 ATMS, and provides a
comprehensive line of banking, brokerage, insurance, investment, mortgage, trust

and payment-services products to consumers, businesses and institutions. US Bank is
headquartered in Minneapolis, Minnesota, and conducts substantial business in this
District.

       4.     At all relevant times, Defendant The PNC Financial Services Group, Inc.
is a Pennsylvania corporation and the parent company of PNC Bank, N.A. The PNC

Financial Services Group, Inc. is an American bank holding company and financial
services corporation. The PNC Financial Services Group, Inc. is headquartered in

Pittsburgh, Pennsylvania. Through its subsidiaries, The PNC Financial Services

Group, Inc. conducts substantial business in this District.
       5.     At all relevant times, Defendant PNC Bank N.A. (“PNC”) is a subsidiary

of The PNC Financial Group, Inc. PNC is a bank that offers savings and checking



                                       Page 2 of 19
    Case: 1:20-cv-00348-MWM Doc #: 1 Filed: 04/30/20 Page: 3 of 19 PAGEID #: 3




account, investment and financial services. PNC is headquartered in Pittsburgh,
Pennsylvania and conducts substantial business in this District.
       6.       At all relevant times, Defendant Huntington Bancshares, Inc. is a
Maryland corporation and the parent company of Huntington National Bank.

Huntington Bancshares, Inc. is a bank holding company with headquarters in
Columbus, Ohio. Huntington Bancshares, Inc. conducts substantial business in this
District.

       7.       At all relevant times, Defendant Huntington National Bank (“HNB”) is a
subsidiary of Huntington Bancshares, Inc., HNB is a bank operating 920 banking

offices within the Midwest. HNB is headquartered in Columbus, Ohio and conducts
substantial business in this District.

       8.       At all relevant times, Defendant First Financial Bancorp. is an Ohio

corporation and the parent company of First Financial Bank. First Financial Bancorp.
is a national commercial bank. First Financial Bancorp. is headquartered in

Cincinnati, Ohio and conducts substantial business in this District through its
subsidiaries.

       9.       At all relevant times, Defendant First Financial Bank (“First”) is a
subsidiary of First Financial Bancorp. First provides banking and financial services

through four lines of business: commercial and private banking, retail banking,

investment commercial real estate, and commercial finance. First is headquartered in
Cincinnati, Ohio and conducts substantial business in this District.
       10.      At all relevant times, Defendant Fifth Third Bancorp is an Ohio
corporation and parent company of Fifth Third Bank. Fifth Third Bancorp is a

banking holding company. Fifth Third Bancorp is headquartered in Cincinnati, Ohio
and conducts substantial business in this District.
       11.      At all relevant times, Defendant Fifth Third Bank (“Fifth Third”) is a

subsidiary of Fifth Third Bancorp. Fifth Third is a full-service bank offering a wide

                                         Page 3 of 19
    Case: 1:20-cv-00348-MWM Doc #: 1 Filed: 04/30/20 Page: 4 of 19 PAGEID #: 4




selection of checking and savings accounts, CD’s, investments and insurance products
and loans. Fifth Third is headquartered in Cincinnati, Ohio and conducts substantial
business in this District.
       12.    At all relevant times, Defendant The North Side Bank & Trust Company

(“North Side”) is an Ohio corporation. North Side provides financial services and
offers saving and checking accounts, credit cards, personal and business loans, and
wealth management services. North Side is headquartered in Cincinnati, Ohio and

conducts substantial business in this District.
       13.    In this Complaint, when reference is made to any act of any Defendant,

such shall be deemed to mean that officers, directors, agents, employees, or
representatives of the Defendant named in this lawsuit committed or authorized such

acts, or failed and omitted to adequately supervise or properly control or direct their

employees while engaged in the management, direction, operation or control of the
affairs of the Defendant and did so while acting within the scope of their employment

or agency.
       14.    Plaintiffs are unaware of the names, identities or capacities of the

Defendants sued as Doe Lenders 1 to 4,975, but are informed and believe and thereon

allege that such fictitiously-named defendant is responsible in some manner for the

damages and abridgment of rights described in this Complaint. Plaintiffs will amend

this Complaint to state the true names, identities, or capacities of such fictitiously-

named defendants when ascertained.

                             JURISDICTION AND VENUE

       15.    The Court has original jurisdiction over this Action under the Class Action

Fairness Act, 28 U.S.C. § 1332(d) because this is a class action in which (1) at least some

members of the proposed Class have different citizenship from Defendant(s); (2) the



                                       Page 4 of 19
    Case: 1:20-cv-00348-MWM Doc #: 1 Filed: 04/30/20 Page: 5 of 19 PAGEID #: 5




proposed class consists of more than 100 persons or entities; and (3) the claims of the

proposed members of the Class exceed $5,000,000 in the aggregate.

       16.    This Court has personal jurisdiction over Defendants because Defendants

do business in this District, and a substantial number of the events giving rise to the

claims alleged herein took place in Ohio.

       17.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because

a substantial part of the events or omissions giving rise to the alleged claims occurred in

this District given that Plaintiffs applied for the PPP loans while in this District and

Defendants marketed, promoted, and took applications for the PPP loans in this

District.

                                    BACKGROUND

       18.    On January 21, 2020, the Center for Disease Control and Prevention

(“CDC”) confirmed the first U.S. case of a new coronavirus, also known as COVID-19.

       19.    On January 30, 2020, the World Health Organization (“WHO”) declared

the coronavirus outbreak to be a “public health emergency of international concern.”

       20.    On March 11, 2020, the WHO declared that the spread of COVID-19 had

become a pandemic.

       21.    On March 22, 2020, Governor Mike DeWine issued an executive Stay at

Home Order in the State of Ohio to prevent the spread of COVID-19.

       22.    On March 25, 2020, in response to the economic damage perpetrated by

the COVID-19 crisis, the United States Senate passed the Coronavirus Aid, Relief, and

Economic Security Act, also known as the CARES Act. The CARES Act was passed by

the House the following day and signed into law by President Trump on March 27,



                                       Page 5 of 19
    Case: 1:20-cv-00348-MWM Doc #: 1 Filed: 04/30/20 Page: 6 of 19 PAGEID #: 6




2020.        This legislation included $337 billion in federally-funded loans to small

businesses and a $500 billion governmental lending program.

        23.       As part of the CARES Act, the Federal Government created a $349 billion

loan program, as referred to as the “Paycheck Protection Program” (“PPP”) for small

businesses, with funds available for loans/grants originated from February 15 through

June 30, 2020. The PPP was created to provide American small businesses with eight

weeks of cash-flow assistance, with a certain percentage forgivable if utilized to retain

employees and fund payroll. The loans are backed by the United States Small Business

Administration (“SBA”). The SBA is a United State government agency that provides

support to entrepreneurs and small businesses. Although the loans are backed by the

Federal Government and SBA, private banks administer the loans.

        24.       The United States Department of the Treasury announced on April 3,

2020 that small businesses and sole proprietors could apply for and receive loans to

cover their payroll and other expenses through SBA lenders (the “Lenders”). Beginning

on April 10, 2020, independent contractors and self-employed individuals could apply

as well.1

        25.       On April 24, 2020, President Trump signed the Paycheck Protection

Program and Health Care Enhancement Act (“PPPEA”).                     The PPPEA added an

additional $310 billion in PPP funding, bringing the total PPP funds available to

$659 billion.

        26.       Under the United States Department of the Treasury’s PPP Information

Sheet Lenders (“PPP ISL”), guidance is provided that Lenders will be compensated for



        1   https://home.treasury.giv/system/files/136/PPP- - Fact-Sheet.pdf.

                                            Page 6 of 19
     Case: 1:20-cv-00348-MWM Doc #: 1 Filed: 04/30/20 Page: 7 of 19 PAGEID #: 7




processing fees based on the balance of the financing at the time of final disbursement.2

SBA will pay Lenders fees for processing PPP loans in the following amounts:

                      Five (5) percent for loans of not more than $350,000.00;

                      Three (3) percent for loans of more than $350,000 and less than

                       $2,000,000; and

                      One (1) percent for loans of at least $2,000,000.3

       27.       The PPP ISL not only includes compensation for Lenders, but also for

agents. “An ‘Agent’ is an authorized representative and can be:

                      An attorney;

                      An accountant;

                      A consultant;

                      Someone who prepares an applicant’s application for financial

                       assistance and is employed and compensated by the applicant;

                      Someone who assists a lender with originating, disbursing,

                       servicing, liquidating or litigating SBA loans;

                      A loan broker; or

                      Any other individual or entity representing an applicant by

                       conducting business with the SBA.”4

       28.       Additionally, PPP ISL guidance provides that, “Agent fees will be paid out

of lender fees. The lender will pay the agent. Agents may not collect any fees from the

       2

       https://home.treasury.gov/system/files/136/PPP%20Information%20Fact%20Sheet.pd
f.
       3   Id.
       4   Id.

                                           Page 7 of 19
   Case: 1:20-cv-00348-MWM Doc #: 1 Filed: 04/30/20 Page: 8 of 19 PAGEID #: 8




applicant. The total amount that an agent may collect from the lender for assistance in

preparing an application for a PPP”5 loan is as follows:

                      One (1) percent for loans of not more than $350,000;

                      0.50 percent for loans of more than $350,000 and less than

                       $2 million; and

                      0.25 percent for loans of at least $2 million.

       29.      As mentioned above, the PPP ISL established limits on agent fees. The

SBA Regulations and Treasury Guidance determined that the agent fee limits set forth

above are reasonable based upon the application requirements and the fees that Lenders

receive for making PPP loans.

       30.      Within this context, Defendants served as the intermediary between small

businesses and federal funds. Plaintiffs served as the Agent for the small businesses

applying for the PPP loans with the Defendants.

       31.      Based on information and belief, Defendants received approval from the

SBA and funded loans for numerous businesses, yet Defendants failed to issue

compensation to Plaintiffs (or “Agents”) that facilitated the loan process between

Lenders and applicants.

       32.      Defendants are refusing to pay or are willing to pay only a partial

percentage of the monies owed to Agents.

       33.      As calculated on Attachment A, Plaintiffs, on behalf of themselves and the

proposed Class (as defined below), seek $3,848,597,082.00 to be set aside pro-rata by

the banks for distribution to a designee of the borrower of the PPP loan.



       5   Id. (Emphasis added).

                                         Page 8 of 19
    Case: 1:20-cv-00348-MWM Doc #: 1 Filed: 04/30/20 Page: 9 of 19 PAGEID #: 9




                                FACTUAL ALLEGATIONS

       34.      On or about March 25, 2020, Plaintiffs became aware that the CARES Act

had been signed into law. Plaintiffs, knowing that the COVID-19 crisis would seriously

impact their clients’ businesses, sought to obtain a PPP loan through various Lenders on

behalf of their clients.

       35.      Each Plaintiff spent between 50-100 hours familiarizing itself with the Act,

and, in particular, Section 1102, which temporarily permits SBA to guarantee 100% of

7(a) loans under PPP and Section 1106, which provides forgiveness of up to the full

principal amount of qualifying loans guaranteed under the “Paycheck Protection

Program.”

       36.      In or about April 2020, Plaintiffs assisted their clients in the gathering and

analysis of their documents, as well as the calculation and preparation of their

Applications.

       37.      Based on PPP ISL, Plaintiffs understood that they were not allowed to

charge their clients a fee relating to the Application and that the only compensation they

would receive would be the mandated Agent fees.

       38.      Plaintiffs spent between two (2) and ten (10) hours on each application,

depending on the complexity of the client and the amount of available data.

       39.      To fill out the Applications, Plaintiffs assisted clients in gathering the

required information and filling out the applications, including the following

documents, if applicable:

                a.     Loan Calculator Spreadsheet;

                b.     SBA Form 2483 – Each Owner 20% or more or Officer;



                                         Page 9 of 19
Case: 1:20-cv-00348-MWM Doc #: 1 Filed: 04/30/20 Page: 10 of 19 PAGEID #: 10




          c.    Addendum A:       Affiliates – Each Owner 20% or more must

                complete;

          d.    Information if the applicant received an SBA Economic Injury

                Disaster Loan (“EIDL”);

          e.    Certificate of Beneficial Ownership Interest – Each Owner 20% or

                more must complete;

          f.    Driver’s License for each 20% or more Owner;

          g.    Articles of Incorporation or Articles of Organization;

          h.    2019 IRS/State Payroll Forms: 940 or all four quarterly 941;

          i.    2019 Payroll Summary Report by Employee;

          j.    2019 Health Insurance Premium Paid – Each monthly statement or

                year-end summary;

          k.    2019 Retirement Matching Plan Paid – Each monthly statement or

                year-end summary;

          l.    2020 1st QTR 941 Form;

          m.    January 2020 Payroll Summary by Employee;

          n.    February 2020 Payroll Summary by Employee;

          o.    March 2020 Payroll Summary by Employee;

          p.    Health Insurance Premium Paid – January, February, and March

                2020;

          q.    Retirement Matching Plan Paid – January, February, and March

                2020;

          r.    Wiring Instruction; and



                                 Page 10 of 19
  Case: 1:20-cv-00348-MWM Doc #: 1 Filed: 04/30/20 Page: 11 of 19 PAGEID #: 11




              s.     Copy of most recent Business Bank Statement (collectively, letters a

                     – r, above, may herein be referred to as the “Application”).

        40.   In most instances, the Application had to be amended or redone at least

once as the SBA or the Lenders changed the forms, added new documentation and

addendum requirements, or admittedly refused to compensate the mandated Agent

fees. Plaintiffs spent additional hours making the required changes, and, in some cases,

resubmitted the entire Application because Defendants required Plaintiff to do so or

because Defendants outright refused to compensate Plaintiffs.

        41.   Plaintiffs believed in good faith that they would receive the Agent fees

from the Lenders upon funding of their clients’ Applications.

        42.   On information and belief, Defendants did not comply with the SBA or

Treasury Regulations in distributing PPP funds. Instead, Defendants either retained all

of the Agent Fees or stated that they would only pay to the Agent 50% of the required

fees.

        43.   As a result of the conduct of Defendants, Plaintiffs suffered financial harm,

wrongfully lost the opportunity to collect compensation during unprecedented economic

times, and generally lost economic opportunities to conduct business due to decreased

operating capital.

                          CLASS ACTION ALLEGATIONS

        44.   As noted above, Plaintiffs bring this action on behalf of themselves and all

others similarly situated as a state and nationwide Class, defined as indicated below.

        45.   Plaintiffs seek to represent a Class composed of and defined as follows:

              a.     All agents as defined by the SBA Regulations that facilitated small

                     businesses to receive a loan under the PPP, i.e., met the criteria for

                                       Page 11 of 19
  Case: 1:20-cv-00348-MWM Doc #: 1 Filed: 04/30/20 Page: 12 of 19 PAGEID #: 12




                    eligibility and were not otherwise ineligible, between February 15

                    and June 30, 2020, who timely applied for a PPP loan through

                    various lenders and were processed and approved for funding;

             b.     An “Agent” as defined by the SBA is as follow:

                    i.     an attorney,

                    ii.    an accountant,

                    iii.   a consultant,

                    iv.    someone who prepared an applicant’s application for

                           financial assistance and is employed and compensated by

                           applicant,

                    v.     someone who assists a lender with originating, disbursing,

                           servicing, liquidating or litigating SBA loans,

                    vi.    a loan broker, or

                    vii.   any other individual or entity representing an applicant by

                           conducting business with the SBA.

      46.    Plaintiffs reserve the right to expand, limit, modify or amend this Class

definition, including the addition of one or more subclasses, in connection with

Plaintiffs’ motion for class certification, or any other time, based upon, inter alia,

changing circumstances and/or new facts obtained during discovery.

      47.    Numerosity: The Class is composed of thousands of Agents (the “Class

Members”) whose joinder in this action would be impracticable. The disposition of their

claims through this class action will benefit all Class Members, the parties, and the

courts.



                                        Page 12 of 19
  Case: 1:20-cv-00348-MWM Doc #: 1 Filed: 04/30/20 Page: 13 of 19 PAGEID #: 13




      48.    Commonality: There is a well-defined community of interest in questions

of law and fact affecting the Class. These questions of law and fact predominate over

individual questions affecting individual Class Members, including, but not limited to,

the following:

             a.     Did Defendants comply with all applicable SBA Regulations in

                    processing Applications for PPP funds and distributing PPP funds?

             b.     Did Defendants comply with their legal obligations under the terms

                    of the CARES act as a lender of the PPP funds?

             c.     Did Defendants have a policy and/or practice of failing to

                    compensate Agents who facilitated PPP loans to the detriment of

                    the Class?

             d.     Did Defendants prioritize their origination fees over abiding by the

                    CARES Act and PPP specifications?

             e.     Did Defendants possess exclusive knowledge of material facts with

                    respect to the Application process, i.e., that the Agents were not

                    receiving compensation when assisting applicants with PPP loan

                    process?

             f.     Did Defendants actively conceal a material fact or facts from the

                    Plaintiffs, i.e., that the Agents were not going to receive their earned

                    fees from assisting with the Applications?

             g.     Whether Defendants’ conduct, as alleged herein, was intentional

                    and knowing.

             h.     Whether Class Members are entitled to damages and/or restitution

                    and, if so, what is the amount of revenues and/or profits

                                      Page 13 of 19
  Case: 1:20-cv-00348-MWM Doc #: 1 Filed: 04/30/20 Page: 14 of 19 PAGEID #: 14




                     Defendants received and/or was lost by Class Members as a result

                     of the conduct alleged herein?

              i.     Whether Defendants are likely to continue to mislead the public

                     and Class Members and continue to violate SBA Regulations

                     regarding paying Agents their earned fees under the CARES Act.

              j.     Whether Plaintiffs and Class Members are entitled to an award of

                     reasonable attorney’s fees, pre-judgment interest, and costs of suit.

       49.    Superiority: In engaging in the conduct described herein, Defendants

have acted and failed to act on grounds generally applicable to Plaintiffs and other Class

Members. Such conduct requires the Court’s imposition of uniform relief to ensure

compatible standards of conduct toward Class Members. A class action is superior to all

other available means for the fair and efficient adjudication of Plaintiffs’ and the Class

Members’ claims. Few, if any, Class Members could afford to seek legal redress of the

wrongs complained herein on an individual basis. Absent class action, Class Members

and the general public would not likely recover, or have the chance to recover, damages

or restitution, and Defendants would be permitted to retain the proceeds of their

misdeeds.

       50.    Typicality: Plaintiffs’ claims are typical of, and are not antagonistic to, the

claims of all Class Members. Plaintiffs and the Class Members have all been deceived by

Defendants’ unfair and unlawful PPP loan application and funding practices, as alleged

herein. The factual and legal bases of Defendants’ liability to Plaintiffs and each Class

Member as a result of Defendants’ actions are described herein.

       51.    Adequacy: Plaintiffs are adequate representatives of the Class because

they are members of the Class, and Plaintiffs’ interests do not conflict with the interests

                                       Page 14 of 19
  Case: 1:20-cv-00348-MWM Doc #: 1 Filed: 04/30/20 Page: 15 of 19 PAGEID #: 15




of the other Class Members that Plaintiffs seek to represent. Plaintiffs will fairly and

adequately represent and protect the interests of the other Class Members. Plaintiffs

have retained counsel with substantial experience in litigating complex cases, including

Consumer fraud and class actions. Both Plaintiffs and their counsel will vigorously

prosecute this action on behalf of the Class and have the financial ability to do so.

Neither Plaintiffs nor counsel have any interest adverse to other Class Members.

       52.    Ascertainability: Plaintiffs are informed and believe that Defendants keep

extensive computerized records of their loan applications through, inter alia,

computerized loan application systems, and Federally-mandated record keeping

practices. Defendants maintain one or more databases identifying 100% of their PPP

borrowers’ (the “Borrowers”) contact information, including email and mailing

addresses (the “Borrowers’ Contact Information”). Through the use of the Borrowers’

Contact Information, a significant majority of the Class Members, if not 100% of the

Class Members, may be identified and ascertained, allowing the dissemination of notice

of this action in accordance with due processes requirements.

                                CAUSES OF ACTION

                             FIRST CAUSE OF ACTION
                               On Behalf of the Class
                              Against All Defendants

                             (DECLARATORY RELIEF)

       53.    Plaintiffs hereby incorporate by reference the foregoing allegations as if

fully set forth herein.

       54.    Plaintiffs assert this cause of action on behalf of themselves and other

Class Members as Agents as defined herein.



                                     Page 15 of 19
  Case: 1:20-cv-00348-MWM Doc #: 1 Filed: 04/30/20 Page: 16 of 19 PAGEID #: 16




       55.    As previously alleged, Plaintiffs assisted their clients with the application

process. Defendants failed to pay Agent fees owed to Plaintiffs as required by SBA

regulations and instead kept all of the origination and processing fees for themselves, in

direct violation of PPP ISL.

       56.    An actual controversy has arisen between Plaintiffs and Defendants as to

the Agent fees owed to Plaintiffs by Defendants, and on information and belief,

Defendants either deny that any Agent fees are owed to Plaintiffs, or that only a

percentage of the Agent fees are owed to Plaintiffs.

       57.    Plaintiffs and the Class Members seek a declaration in accordance with

SBA guidance that approximately 19.14% of all administrative fees paid to all

Defendants, should be deposited into a mutually agreeable fund or funds, within 60

days, to be distributed to the designee/Agent of each recipient of a PPP loan. The

calculations in support of this 19.14% are shown in Attachment A.

                               SECOND CAUSE OF ACTION
                                  On Behalf of the Class
                                 Against All Defendants

                                (UNJUST ENRICHMENT)

       58.    Plaintiffs hereby incorporate by reference the foregoing allegations as if

fully set forth herein.

       59.    Plaintiffs assert this cause of action on behalf of themselves and all Class

Members.

       60.    Defendants have been, and continue to be unjustly enriched, to the

detriment and at the expense of the Class Members as a result of Defendants’ wrongful

withholding of Agent fees owed to Plaintiffs and the Class.



                                      Page 16 of 19
  Case: 1:20-cv-00348-MWM Doc #: 1 Filed: 04/30/20 Page: 17 of 19 PAGEID #: 17




       61.       Defendants have unjustly benefitted through the unlawful and wrongful

collection of money from the Federal Government through the SBA funding PPP loan

applications and continue to benefit to the detriment and at the expense of Plaintiffs and

Class Members.

       62.       Accordingly, Defendants should not be allowed to retain the proceeds from

the benefits conferred upon it by Plaintiffs. Therefore, Plaintiffs seek disgorgement of

Defendants’ unjustly acquired profits and other monetary benefits resulting from

Defendants’ unlawful conduct, and seek restitution for the benefit of the Plaintiffs and

Class Members, equitably and efficiently to be determined by the Court.

                                     PRAYER FOR RELIEF

        Wherefore, Plaintiffs, individually and on behalf of the Class, pray for the

following relief:

       1.        For an Order certifying the Class as defined above, appointing Plaintiffs as

Class representatives for the Class, and appointing Plaintiffs’ counsel as Class counsel

for the Class;

       2.        For an Order declaring Defendants’ actions to be unlawful;

       3.        For a declaration in accordance with SBA guidance that approximately

19.14% of all administrative fees paid to all Defendants, should be deposited into a

mutually agreeable fund or funds, within 60 days, to be distributed to the

designee/Agent of each recipient of a PPP loan. The calculations in support of the

19.14% are shown on Attachment A.;

       4.        For equitable relief to Plaintiffs and Class Members;




                                         Page 17 of 19
  Case: 1:20-cv-00348-MWM Doc #: 1 Filed: 04/30/20 Page: 18 of 19 PAGEID #: 18




      5.     For an award of all recoverable compensatory, statutory, and other

damages sustained by Plaintiffs and Class Members, including disgorgement, unjust

enrichment, and all other available relief under applicable law;

      6.     For an award of punitive damages pursuant to applicable law;

      7.     For reasonably attorney’s fees and expenses as permitted by applicable

statutes and law;

      8.     For taxable costs;

      9.     For pre and post-judgment interest as allowed by law; and

      10.    For any other relief the Court deems just.


                                       Respectfully submitted,

                                       /s/ Matthew E. Stubbs
                                       MATTHEW E. STUBBS (0066722)
                                       G. TODD HOFFPAUIR (0064449)
                                       MONTGOMERY JONSON LLP
                                       600 Vine Street, Suite 2650
                                       Cincinnati, Ohio 45202
                                       (513) 768-5238 / thoffpauir@mojolaw.com
                                       (513) 768-5227 / mstubbs@mojolaw.com
                                       Fax: (513) 768-5238

                                       MICHAEL E. ADLER (Cal Bar 236115)
                                       Pro Hac Vice Motion Pending
                                       GRAYLAW GROUP, INC.
                                       26565 Calabasas Road, Suite 102-127
                                       Calabasas, California 91302
                                       Tel: (818) 532-2833
                                       Fax: (818) 532-2834
                                       meadler@graylawinc.com




                                    Page 18 of 19
  Case: 1:20-cv-00348-MWM Doc #: 1 Filed: 04/30/20 Page: 19 of 19 PAGEID #: 19




                                      MARK J. GERAGOS (Cal Bar 108325)
                                      Pro Hac Vice Motion Pending
                                      BEN J. MEISELAS (Cal Bar 277412)
                                      Pro Hac Vice Motion Pending
                                      GERAGOS & GERAGOS
                                      Historic Engine Co. No. 28
                                      644 South Figueroa Street
                                      Los Angeles, California 90017-3411
                                      Tel: (213) 625-3900
                                      Fax: (213) 232-3255
                                      mark@geragos.com
                                      ben@geragos.com

                                      HARMEET K. DHILLON (Cal Bar 207873)
                                      Pro Hac Vice Motion Pending
                                      NITOJ P. SINGH (Cal Bar 265005)
                                      Pro Hac Vice Motion Pending
                                      DHILLON LAW GROUP INC.
                                      177 Post Street, Suite 700
                                      San Francisco, California 94108
                                      Tel: (415) 433-1700
                                      Fax: (415) 520-6593
                                      harmeet@dhillonlaw.com
                                      nsingh@dhillionlaw.com

                                      Attorneys for Plaintiffs and the Proposed Class



                         DEMAND FOR JURY TRIAL


      Plaintiffs hereby demand trial of its claims by jury to the extent authorized
by law.


                                      /s/ Matthew E. Stubbs
                                      MATTHEW E. STUBBS




                                   Page 19 of 19
